Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 20 and 21 are allowed and renumbered as 1-20. Claim 19 is cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12 and 20	:
The prior art of record, WANG et al (U.S. Patent Application Publication No. 20180150561) teaches a searching method and a searching apparatus based on a neural network and a search engine, the searching method including: acquiring a query and a pre-query input by a user; acquiring a plurality of search results according to the query; generating a target term vector representation according to the query, the pre-query and the plurality of search results based on an MLP; and forecasting the target term vector representation based on a semantic model of a deep neural network so as to acquire a plurality of s optimized search results corresponding to the query. 
The prior art of record, VERMA et al (U.S. Patent Application Publication No. 20180349377) teaches a method for converting natural language input to structured queries. The subject technology receives a user input query in a natural language format. The subject technology determines scores for candidate entities derived from 
The prior art of record, DOTAN-COHEN (U.S. Patent Application Publication No. 20180253219) teaches technology for providing user control over content presented on personal computing devices (i.e., user devices). A current context associated with a user device is determined, and a set of personalized metadata characterizing content items is received. Based on the current context associated with the user device, and the set of personalized metadata, instructions may be generated to modify the presentation of any content, such as by concealing or revealing certain content items. The system performs semantic analysis of entities and relations utilizing a semantic knowledge representation. 
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “an intelligence data store comprising a plurality of data objects comprising previous queries and associated one or more patterns with dispositions associated with the previous queries and associated one or more patterns; a feature identifier 

Claims 2-11, 21, 13-18:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
1. el Kaliouby et al, U.S. Patent Application Publication No. 20180330178, is directed to provide cognitive state evaluation for vehicle navigation. The cognitive state evaluation is accomplished using a computer, where the computer can perform learning using a neural network such as a deep neural network (DNN) or a convolutional neural network (CNN). Images including facial data are obtained of an occupant of a vehicle. The images are analyzed to determine cognitive state data. Layers and weights are learned for the deep neural network. The cognitive analysis using convolution neural network is used by law enforcement. 
2. SELINGER et al, U.S. Patent Application Publication No. 20180307912, is directed to a monitoring active environments that detects a security-relevant breach of a virtual perimeter and can track a virtual perimeter breaching object to detect risk-relevant behavior of persons and objects such as loitering and parking, and provides fast and accurate alerts. The system is able to achieve advance alerts by monitoring an extended virtual perimeter. The image processing module of the system employs a deep learning neural network (DNN) for fast image processing. The system can further increase speed by reducing the image data that is being processed to data extracted from one or more reduced data sources including virtual perimeter zones, a delta of a series of image frames, and a representative image frame of a series of frames.
3. Abdelaziz et al, U.S. Patent Application Publication No. 20180189634, is directed to a method for determining context-aware distances using deep neural networks, wherein a knowledge graph is traversed by receiving a knowledge graph at a deep neural network, the knowledge graph including a plurality of nodes connected by a 
 The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/NAN HUTTON/Primary Examiner, Art Unit 2154